 
Exhibit 10.1


FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT


This First Amendment (the “Amendment”) is made as of the 9th day of August, 2010
to the Employment Agreement by and between Arbinet Corporation, a Delaware
corporation, with its headquarters located in Herndon, Virginia (the
“Employer”), and Gary G. Brandt (“Brandt”) made as of October 1, 2009 (the
“Agreement”).  In consideration of the mutual covenants contained in this
Amendment, the Employer and Brandt desire to amend certain provisions of the
Agreement as follows:


 
1.
Section 4(e)(iii)(A) is amended by deleting it in its entirety and substituting
therefor the following:



(A)     Until the earlier of January 1, 2011 or Brandt’s relocation to the
Herndon, Virginia area, Brandt shall be entitled to reimbursement by the
Employer for up to Five Thousand Five Hundred Dollars ($5,500) per month of
Brandt’s reasonable and documented out-of-pocket expenses incurred by him for
living expenses in the Herndon, Virginia area and travel to and from Brandt’s
residence in Connecticut.


 
2.
Except as specifically amended by the Amendment, the Agreement shall remain in
full force and effect in accordance with its terms.



 
3.
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original; but such
counterparts shall together constitute one and the same document.



IN WITNESS WHEREOF, this First Amendment to the Employment Agreement has been
executed as a sealed instrument by the Employer, by the undersigned duly
authorized officer, and by Brandt, as of the date set forth above.
 
 

 
ARBINET CORPORATION
                   
By:
/s/ Shawn F. O’Donnell
   
Name: 
Shawn F. O’Donnell
   
Title:
President & Chief Executive Officer
                           
/s/ Gary G. Brandt
   
Gary G. Brandt
 

 
 
 

--------------------------------------------------------------------------------

 
 